1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9     MICHAEL HENDON, an individual,                Case No. 3:19-cv-00086-MMD-WGC

10                                   Plaintiff,                      ORDER
             v.
11
      GEICO INSURANCE AGENCY, a
12    Corporation doing business in the State of
      Nevada, and DOES I-XX,
13
                                 Defendants.
14

15   I.     SUMMARY

16          This is an insurance coverage dispute. Before the Court is Defendant Geico

17   Indemnity Company’s (“Geico”) motion “to dismiss the second cause of action in Plaintiff’s

18   complaint, or in the alternative, to sever/bifurcate and to stay claims for bad faith.” (ECF

19   Nos. 6, 7.) The Court has reviewed Plaintiff Michael Hendon’s response (ECF No. 13) as

20   well as Geico’s reply (ECF No. 15). For the following reasons, the Court grants Geico’s

21   motion and dismisses Plaintiff’s second cause of action for violations of NRS § 686A.310.

22   II.    BACKGROUND

23          The following facts come from the Complaint (ECF No. 1-1) unless otherwise

24   indicated.

25          Plaintiff suffered personal injuries in a car accident on July 19, 2017, including “a

26   closed head injury with positive loss of consciousness, cervical strain, thoracic strain,

27   lumbar strain, and mental anguish.” (Id. at 3-4.) Plaintiff’s insurance policy (“Policy”)—

28   provided by Geico—included uninsured motorist’s coverage with limits of $100,000 per
1    person and $300,000 per incident. (Id. at 3.) Plaintiff received a settlement from the at-

2    fault driver’s insurance policy and then made a claim under his uninsured motorist’s

3    coverage with Geico. (Id. at 4.) Geico offered to settle Plaintiff’s claim for $27,067. (Id.)

4           Plaintiff filed the Complaint in the Second Judicial District Court (see id. at 2), and

5    Geico removed based on diversity jurisdiction (ECF No. 1 at 2). Plaintiff asserts two claims:

6    breach of contract and violations of NRS § 686A.310. (ECF No. 1-1 at 5-6.)

7    III.   LEGAL STANDARD

8           A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

9    relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “a

10   short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

11   R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does

12   not require detailed factual allegations, it demands more than “labels and conclusions” or

13   a “formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S.

14   662, 678 (2009) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). “Factual allegations

15   must be enough to rise above the speculative level.” Twombly, 550 U.S. at 555. Thus, to

16   survive a motion to dismiss, a complaint must contain sufficient factual matter to “state a

17   claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (internal citation omitted).

18          In Iqbal, the Supreme Court clarified the two-step approach district courts are to

19   apply when considering motions to dismiss. First, a district court must accept as true all

20   well-pled factual allegations in the complaint; however, legal conclusions are not entitled

21   to the assumption of truth. Iqbal, 556 U.S. at 679. Mere recitals of the elements of a cause

22   of action, supported only by conclusory statements, do not suffice. Id. at 678. Second, a

23   district court must consider whether the factual allegations in the complaint allege a

24   plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s

25   complaint alleges facts that allow a court to draw a reasonable inference that the

26   defendant is liable for the alleged misconduct. Id. at 678. Where the complaint does not

27   permit the court to infer more than the mere possibility of misconduct, the complaint has

28   alleged—but not shown—that the pleader is entitled to relief. Id. at 679. When the claims

                                                     2
1    in a complaint have not crossed the line from conceivable to plausible, the complaint must

2    be dismissed. Twombly, 550 U.S. at 570.

3           A complaint must contain either direct or inferential allegations concerning “all the

4    material elements necessary to sustain recovery under some viable legal theory.”

5    Twombly, 550 U.S. at 562 (quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101,

6    1106 (7th Cir. 1989)).

7    IV.    DISCUSSION

8           Geico moves to dismiss Plaintiff’s claim under NRS § 686A.310.1 (See ECF No. 6

9    at 8.) The parties seem to agree that Plaintiff alleges violations of NRS § 686A.310(1)(b),

10   (e), (f), and (n) (see ECF No. 13 at 5-7; ECF No. 15 at 3-5), even though the Complaint

11   does not expressly identify these provisions (see ECF No. 1-1 at 6-7).

12          The Court agrees with Geico that Plaintiff’s Complaint fails to allege a plausible

13   claim for relief under NRS § 686A.310. In support of this claim, Plaintiff alleges nothing

14   more than that Geico “failed to provide adequate insurance coverage to Plaintiff . . . and

15   has failed to settle Plaintiff[‘s] . . . insurance claim in good faith.” (ECF No. 1-1 at 6.) These

16   allegations amount to “a bare recital of the elements of the claim without any supporting

17   factual allegations.” Dearaujo v. PNC Bank, Nat’l Ass’n, No. 2:12-cv-00981-MMD, 2012

18   WL 5818131, at *4 (D. Nev. Nov. 15, 2012); see also Iqbal, 556 U.S. at 678 (citing

19   Twombly, 550 U.S. at 555) (“Threadbare recitals of the elements of a cause of action,

20   supported by mere conclusory statements, do not suffice.”). Plaintiff asserts that his

21   counsel “engaged in lengthy negotiations and permitted [Geico] to conduct an interview of

22   the Plaintiff as additional material for consideration of his claim,” but Plaintiff does not

23   identify how those negotiations or Plaintiff’s interview would support a larger settlement

24   than Geico offered. (See ECF No. 13 at 6-7.) Plaintiff also alleges that Geico’s counsel

25
            1Geico  also moved for dismissal of Plaintiff’s second claim to the extent that it might
26
     be construed as a tort claim for bad faith. (See generally ECF No. 6.) But Plaintiff clarified
27   in his response that his second claim is a claim for violations of NRS § 686A.310—not a
     claim for bad faith. (ECF No. 13 at 2 (“The Plaintiff avers that the Complaint does expressly
28   refer to ‘bad faith,’ but his second cause of action is firmly grounded in NRS § 686A.310,
     not tortious bad faith . . . .”).)
                                                   3
1    generally has been unresponsive to Plaintiff’s counsel (see id.), but the litigation conduct

2    of Geico’s counsel is not material to the motion before the Court.

3           Plaintiff attaches a proposed amended complaint to his response (see ECF No. 13-

4    2), but that proposed complaint suffers from the same defects as the operative complaint

5    before the Court. It seems that the only material difference between the two complaints is

6    that the proposed amended complaint specifically alleges violations of NRS §

7    686A.310(1)(b), (e), (f), and (n) rather than violations of NRS § 686A.310 generally.

8    (Compare ECF No. 1-1 at 6 with ECF No. 13-2 at 6.) Based on Plaintiff’s apparent failure

9    to allege a plausible claim for relief, the Court finds that amendment would be futile. Thus,

10   Plaintiff’s request (see ECF No. 13 at 8) for leave to file an amended complaint is denied.

11          Accordingly, the Court grants Geico’s motion to dismiss Plaintiff’s claim for

12   violations of NRS § 686A.310.

13   V.     CONCLUSION

14          The Court notes that the parties made several arguments and cited to several cases

15   not discussed above. The Court has reviewed these arguments and cases and determines

16   that they do not warrant discussion as they do not affect the outcome of the motions before

17   the Court.

18          It is therefore ordered that Geico’s motion to dismiss (ECF No. 6) is granted.

19   Plaintiff’s claim for violation of NRS § 686A.310 is dismissed.

20          It is further ordered that Geico’s motion to stay (ECF No. 7) is denied as moot.

21          DATED THIS 24th day of April 2019.

22

23
                                                       MIRANDA M. DU
24                                                     UNITED STATES DISTRICT JUDGE

25

26

27
28

                                                  4
